Title: To Thomas Jefferson from Elijah Boardman, 1 March 1801
From: Boardman, Elijah
To: Jefferson, Thomas



Sir
New Milford (Connecticut) March 1—1801

In the course of the last year it was found that some desining men in New England had conceived and were attempting to bring forth a new machine of terror for the more effectually to subjugate and govern the people of the United States—namely that Religion and State policy Should be connected and by that coalition, together with the encreased power and patronage of the President would enable the Executive branch of our government to bear down all oposition—I call this new because as a system in this Country it is so—altho in Europe it is old, and its fatal effects on civil liberty hath long been felt in that quarter of the globe—
Feeling as I did that if a measure of this kind should be adopted it would eventually prove fatal to the Civil & Religious liberties of my country, and expressing these ideas to a Clergiman living in the Town to which I belong, it was found that he entertained ideas similar to my own, and in October last he delivd a discourse a copy of which his friends requested for the Press and, Sir, I have taken the liberty of Sending to Your Excellency one of those Sermons.
—I am sensible this may appear improper not having the honor of any acquaintance with you and to the people in New England (if known) would appear still more improper to Send for parusal, a Sermon, to a person who, as many of them have attempted to insenuate, is  totally destitute of any Religion, and hath treated (in certain conversation) contumusly the very author of our Religion—
But Sir, be your ideas what they may respecting an other moad of existance—they are doubtless correct, respecting the State of existance, of which we are Sure—And give me leave farther to observe that about half the people in New England congratulate each other on the issue of the interesting, and all important event, of the late election of President of the United States and that a great proportion of the other half will embrace simelar ideas should they be convinced that the measures of the Executive are conformable to, and in support of, the Constitution of the United States, and real Republicanism and more espetially if his actions are dictated by the council of his own mind—
Pardon for this once, the bold intrusion of an unknown friend while he remains with impressions of profound respect, and esteem
Sincearly Yours 

Elijah Boardman

